    Case 8:17-mc-00019-DOC-DFM Document 72 Filed 09/13/19 Page 1 of 1 Page ID #:767

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. 8:17-MC-00019-DOC (DFM)                                       Date: September 13, 2019
    Title   Peter Szanto v. Evye Szanto, et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                       Court Reporter
                       Deputy Clerk                                        Not Present
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order re Appointing Process Server (Dkt. 69)


       Having considered the Judgment Creditors’ Request for Appointment of Process Server to
Serve Writ of Execution, for good cause shown and pursuant to Federal Rule of Civil Procedure
4(c)(3) and Local Rule 64-2, the Court permits Kendall Carter (Registered L.A. County #
2014065636) or any other duly registered private process server of All-N-One Legal Support, Inc.
to serve any writ of execution in this case.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                             Page 1 of 1
